DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and arguments in the instant Response to Office Action of 12/17/2021 have been reviewed. 
At page 13 of the instant Response, Applicant’s Representative contended that the combination of Krestyannikov and Peng failed to render obvious identifying whether the intensity of the infrared light comprised in the external light exceeds threshold determined based on a brightness of the external light. And using the assertion above used this as a nub to argue to the non-obviousness of the claims as a whole. 
Contrary to the position set forth by Applicant’s Representative, the Examiner feels that the amendments of the instant Response are rendered obvious by the currently cited art. 
Namely, Krestyannikov teaches a light estimation unit which estimates the type of light for determining which gain tables to use (paragraphs 0076/0090/0091) for light correction, thus the light and its constituent elements are identified; and Peg teaches an IR estimator for detecting the IR component of the light, such that the combination of Krestyannikov and Peng teaches identifying the IR light in the light source generally to identify the light source, thereby rendering obvious identifying whether the intensity of the infrared light comprised in the external light exceeds threshold determined based on a brightness of the external light.
Still further, with regard to other amended claim features, Figure 4A of Peng teaches increasing the RED gain relative to BLUE gain to increase color temperature. 
Finally, while the combination of Krestyannikov and Peng is deemed to render obvious the amended claim features, the cited Lee reference is applied to Krestyannikov and Peng to tie together recited Red gain features. 
See amended claims mapping below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krestyannikov (US 2019/0045162) in view of Peng (US 9,307,120), in yet further view of Lee (US 2016/0165202).
.
Regarding claim 1, Krestyannikov discloses an electronic device (paragraph 0010 image processing device is electronic) comprising: a lens; (paragraph 0054 optics 718 include lens) an infrared filter; (paragraph 0054 optics 718 include filter; per paragraph 0041 is an infrared filter) an image sensor; (paragraph 0054 image sensor 716 subsequent to optics 718) an ... sensor; (paragraph 0054 illuminant sensor 703) and at least one processor operably coupled to the image sensor and the ... sensor, (paragraphs 0055/0056 processor 704/processing unit 706) wherein the at least one processor is configured to: receive image data that is based on external light passing through the lens and the infrared filter and arriving at the image sensor, from the image sensor, (paragraph 0055, shown figure 7, optics 718 receive image from light which is then captured by subsequent image sensor 716 and processed by 704/706) identify an ... external light, at least based on sensor data of the ... sensor, (at least paragraph 0054 in conjunction with paragraphs 0079 and 0066 external light identified, that is the particular illuminant light is identified) and in response to the identifying of the ... light, adjust a color of at least portion of the image data at least based on the ... light (paragraphs 0056/0057 in conjunction with paragraphs 0066 and 0079 color is adjusted based in the determined illuminant light) and based on an application of a gain to a color of each of a plurality of pixels included in the image data, (paragraph 0048 in conjunction with paragraphs 0065-0067 discloses application of a gain to a color as part of LSC, will be across pixels of image-see paragraph 0044) wherein the gain (paragraph 0048 color gains determined by LSC data-see also paragraph 0065 for color gains) corresponds to a degree of enhancing the color of the pixels of the image data, (paragraph 0002 applied LSC based on identified light source used to remove attenuation of colors, restore colors, and eliminate discoloration, thereby enhancing the color of pixels to correctly reproduce color of image) and is determined by an interpolation of ... lens shading correction information. (paragraph 0058 LSC data interpolated by appropriate selection or weighting-see also paragraph 0090)
While Krestyannikov discloses that the illuminant sensor is used to identify the illuminant and the data therefrom is used to categorize the illuminant, thus indicating that the sensor must detect the intensity and wavelength of the light, for example RGB, IR to determine if the illuminant is incandescent, fluorescent, daylight or other, (paragraph 0077) Krestyannikov fails to identically disclose an infrared sensor, and identify an intensity of infrared light comprised in the external light. 
Krestyannikov further fails to completely disclose wherein the adjusting the color of the at least portion of the image data comprises: identifying whether the intensity of the infrared light comprised in the external light exceeds threshold determined based on a brightness of the external light, and2Appl. No.: 16/811,686Response dated: December 17, 2021Reply to Office Action of: September 27, 2021 in response to identifying that the intensity of the infrared light exceeds the threshold, applying the gain to the color of each of the pixels to enhance red light compared to green light or blue light of the image data.
However, Peng teaches an IR estimator from an image sensor, and further teaches using the same to generate an IR weight for color correction in the context of LSC, (column 3, lines 45-55), thus when applied to Krestyannikov teaching an infrared sensor, and identify an intensity of infrared light comprised in the external light for illuminant identification in LSC. 
Further, while LSC tables are tables of gains, and Krestyannikov discloses the same in the context of color correction, (paragraphs 0065/0066) to the extent Krestyannikov could be considered inchoate with regard to LSC tables being gains, and thereby stops short of disclosing color gains included in a lens shading correction information; Peng teaches that LSC applies color gains for color correction, (column 1, lines 20-25) and refers to Kuo (US 8,228,406) which provides background explaining that LSC tables are tables of color gain for color  correction, (See Figure 15) thereby teaching color gains included in a lens shading correction information as recited.
Per the above, the combination of Krestyannikov and Peng also teach identifying whether the intensity of the infrared light comprised in the external light exceeds threshold determined based on a brightness of the external light because Krestyannikov discloses characterizing the light source, (paragraphs 0077, 0099) and Peng teaches using an IR estimator for determining the IR component. (column 3, lines 45-55) To identify the type of illuminant per Krestyannikov requires relative thresholds to identify the type of illuminant by its constituent light components such as RED, GREEN, BLUE, and IR. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the IR teaching of Peng to Krestyannikov because Peng teaches correction of the image is performed according to the IR signal associated with the light source (column 1, lines 45-50) to compensate for brightness falloff in LSC. (column 1, lines 20-25)
With regard to the features of in response to identifying that the intensity of the infrared light exceeds the threshold, applying the gain to the color of each of the pixels to enhance red light compared to green light or blue light of the image data, the feature of in response to identifying that the intensity of the infrared light exceeds the threshold is interpreted as identifying the illuminant for LSC application, and per above this is taught by the combination of Krestyannikov  (paragraphs 0077, 0099) and Peng. (column 3, lines 45-55)
Finally, the feature applying the gain to the color of each of the pixels to enhance red light compared to green light or blue light of the image data may be considered rendered obvious by the teaching of Peng: Figures 4 explicitly show that adjusting the color temperature to be higher requires increasing the RED component relative to the BLUE component, thereby teaching adjusting the RED/BLUE ratio. It is noted that options are related and binary: increasing or decreasing the RED/BLUE ratio. Column 4, line 50 to column 5, line 10 teaches increasing RED gain relative to BLUE gain to correctly adjust the color temperature. 
Lee expressly teaches gain control for a desired color temperature (paragraph 0070) and expressly teaches that for Daylight, for example, the Red Gain is 2.203 (greater) and the Blue Gain is 1.37 (lesser), thereby applied to Peng teaching applying the gain to the color of each of the pixels to enhance red light compared to green light or blue light of the image data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Lee to Peng because Lee teaches its color balance techniques prevent in advance a white balance error phenomenon (for example, a bluish phenomenon) such as a case where an original subject color is misjudged as a light source color. (paragraph 0009)
Regarding claim 2, Krestyannikov discloses adjust the color of the at least portion of the image data based on the ... light, (paragraph 0056 in conjunction with 0079/0080 color is adjusted based on detected illuminant) and compensate for distortion of the image data caused by the lens and the infrared filter. (paragraph 0054 LSC/AWB/CCM compensation is for lens and IR filter distortion) Once again Krestyannikov fails to identically disclose the intensity of infrared light. However, as above, Peng teaches the same. (column 3, lines 45-55) Same rationale for combining and motivation apply as for claim 1 above. 
Regarding claim 3, Krestyannikov discloses in response to the identifying of the ...light, (paragraph 0079 in conjunction with paragraph 0066 illuminant identified) acquire information which comprises the color gains corresponding to respective mutually different pixels of the image data and corresponding to the ... light, (paragraph 0065 color gains per pixel block identified corresponding to the identified illuminant; gain described paragraph 0067, shown figures 3/4) and- 47 -0202-1657 (SP19398-USDMC) based on the acquired information, adjust colors of the plurality of pixels comprised in the image data. (paragraph 0066 correct LSC/CCT tables selected and used to correct color of pixels based on pixel position) Once again Krestyannikov fails to identically disclose the intensity of infrared light. However, as above, Peng teaches the same. (column 3, lines 45-55) Same rationale for combining and motivation apply as for claim 1 above. 
Regarding claim 4, Krestyannikov discloses acquire information which comprises the color gains related to red light based on the ... light. (red gain described paragraphs 0065/0067, shown figures 3/4) Once again Krestyannikov fails to identically disclose the intensity of infrared light. However, as above, Peng teaches the same. (column 3, lines 45-55) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 5, Krestyannikov discloses in response to the receiving of the image data, identify a brightness and color temperature of the external light related to the image data, (paragraph 0066 as part of analyzing image data, CCT which is color temperature identified, and relative brightness per indoor/daylight/fluorescent light of illuminant) and adjust the color of the at least portion of the image data based on the brightness, the color temperature and the ... light. (paragraph 0057 color adjusted based on identified illuminant) Once again Krestyannikov fails to identically disclose the intensity of infrared light. However, as above, Peng teaches the same. (column 3, lines 45-55) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 6, Krestyannikov discloses receive the image data ... from the image sensor, (paragraph 0055 image data obtained from image sensor) and after adjusting the color of the at least portion of the image data at least based on the intensity of the infrared light, change the image data. (paragraph 0065 image data changed based on color correction) Once again Krestyannikov fails to identically disclose the intensity of infrared light. However, as above, Peng teaches the same. (column 3, lines 45-55) Same rationale for combining and motivation apply as for claim 1 above. Krestyannikov further fails to identically disclose image data in which a plurality of signals outputted from a plurality of photodiodes within the image sensor are aligned based on a specified pattern of the plurality of photodiodes, and the image data that is based on the specified pattern, wherein the image data indicates a color of each of the plurality of pixels based on a plurality of specified color components. However, Peng teaches image data in which a plurality of signals outputted from a plurality of photodiodes within the image sensor are aligned based on a specified pattern of the plurality of photodiodes, (shown figure 2A, photodiodes have a RGB pattern alignment based on corresponding RGB filters) and the image data that is based on the specified pattern, (again, figure 2A the image data will be based on RGB filter pattern) wherein the image data indicates a color of each of the plurality of pixels based on a plurality of specified color components. (again figure 2A, image data will include the color of photodiodes based on the RGB filters) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the photodiode array of Peng to Krestyannikov because Peng teaches its CMOS image sensor is to be used for surveillance. (column 1, lines 25-50)
Regarding claim 7, Krestyannikov discloses wherein, in response to the identifying of the ... light, (paragraph 0079 in conjunction with paragraph 0066 illuminant identified) adjust a color of at least a portion of the image data corresponding to another portion of the lens distinct from a portion comprising a center of the lens. (paragraph 0065 image data adjusted by blocks across image, thus center block will have different adjustment from peripheral block) Once again Krestyannikov fails to identically disclose the intensity of infrared light. However, as above, Peng teaches the same. (column 3, lines 45-55) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 8, Krestyannikov discloses identify at least one color gain corresponding to the identified ... light, (color gain described paragraphs 0065/0067, shown figures 3/4) based on at least one of first information corresponding to a specified first intensity ... or second information corresponding to a specified second intensity, (first and second intensity provided by different illuminants of different intensities across wavelengths) and adjust the color of the at least portion of the image data based on the at least one color gain. (paragraphs 0065/0057 color so adjusted) Once again Krestyannikov fails to identically disclose the intensity of infrared light. However, as above, Peng teaches the same. (column 3, lines 45-55) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 9, independent claim 9 is a method claim reciting features similar to claim 1 and is therefore rendered obvious by the combination of Krestyannikov in view of Peng and Lee for reasons similar to claim 1. 
Dependent claims 10 and 11 recite features similar to claims 2 and 3, respectively, and therefore are rendered obvious by Krestyannikov in view of Peng and Lee for similar reasons. 
Dependent claims 12-15 recite features similar to claims 5-8, respectively, and therefore are rendered obvious by Krestyannikov in view of Peng and Lee for similar reasons. 
Regarding claim 16, independent claim 16 is a system/device claim reciting features similar to claim 1 and is therefore rendered obvious by the combination of Krestyannikov in view of Peng and Lee for reasons similar to claim 1. 
Dependent claims 17 and 18 recite features similar to claims 2 and 3, respectively, and therefore are rendered obvious by Krestyannikov in view of Peng and Lee for similar reasons.
Regarding claim 19, Krestyannikov discloses select information corresponding to the brightness, the color temperature and the ... light, among a plurality of specified information comprising the color gains, (LSC tables selected based on color temperature, brightness, light of illuminant, includes color gains) and based on the selected information, adjust colors of the plurality of pixels comprised in the second image data. (paragraphs 0065/0066 LSC tables applied to correct color of pixels in subsequent image) Once again Krestyannikov fails to identically disclose the intensity of infrared light. However, as above, Peng teaches the same. (column 3, lines 45-55) Same rationale for combining and motivation apply as for claim 1 above. 
Regarding claim 20, Krestyannikov discloses adjust a color of at least portion of the second image data corresponding to another portion of a lens distinct from a portion comprising a center of the lens related to the image sensor, based on the selected information. (paragraph 0065 image data adjusted by blocks across image, thus center block will have different adjustment from peripheral block)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Duran (US 9,386,230) may be considered for illuminant type determination.
Kuo (US 8,228,406) teaches applying/rectifying color gain as part of LSC.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485                                                                                                                                                                                             
/JAYANTI K PATEL/
  Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                             March 4, 2022